DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 05/26/22.

Response to Arguments
Applicant's arguments filed on 05/26/2022 for rejected claims under 35 USC 103(a) have been fully considered but they are not persuasive.
The double patenting rejections have been withdrawn due to the approval of the terminal disclaimer. 

 	Applicant argued on the page 8 of the remark that the combined references Page 7 of 9 
DOCKET NO.: 102005.021764PATENTApplication No.: 17/037,315Office Action Dated: January 26, 2022must teach or suggest each and every feature of the claim. Here, features of the claims - highlighted “ generated based on an application of a time-based transformation of the link from a baseline time;   “for example in claim 1 - are missing from the cited references. 
 	Examiner respectfully disagrees. Applicant specification par 0005 also discloses The browser may use the instructions for performing the time-based transformation of the link to change the content links as specified. For example, if the instructions indicate to change the link every ten minutes,  the link of the time based transformation can be seen as the link change every ten minutes based on the applicant specification.  Also it can been as the link is dynamically changing. 
  

 	Handa  par 0084, discloses 0084, The portable device 103 requests a one-time URL issue API by HTTP GET (SEQ 401). At this time, by including a cookie in the header of the HTTP GET request, session information is transmitted. It can been seen as the one-time URL is a session based URL.  However, Handa does not disclose time based changed the URL.
  	However, Watanabe par 0064 discloses  the URL, which is the link destination incorporated into the web page, is the one-time .sup.-URL rewritten by the URL conversion unit 22 and the URL which is dynamically generated, i.e. time based transformation of the link….. by, for example, a script is the general URL.
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of accessing the content number of times based on the one-time URL of Handa , based on the teaching of  dynamically generated one-time URL of Watanabe, because doing so would be change URL based on the session(par 0019).

  Examiner is also providing the factual inquires about the prior art obviousness. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	The scope of the Handa discloses 0112 the session based one-time URL for using the Web service requesting authentication. And the scope of the Watanabe par 0064 discloses  the URL, which is the link destination incorporated into the web page, is the one-time .sup.-URL rewritten by the URL conversion unit 22 and the URL which is dynamically generated, i.e. time based transformation of the link….. by, for example, a script is the general URL.
 	The claim Ascertaining the differences between the prior art and the claims at issue.  The claim requires claims - highlighted “ generated based on an application of a time-based transformation of the link from a baseline time;    but Prior art discloses the Watanabe par 0064 discloses  the URL, which is the link destination incorporated into the web page, is the one-time .sup.-URL rewritten by the URL conversion unit 22 and the URL which is dynamically generated, i.e. time based transformation of the link….. by, for example, a script is the general URL. The claim limitations are similar as the disclosed in the prior art. 

. Resolving the level of ordinary skill in the pertinent art.
   	Based on the above disclosure, one skill in the art can been as the prior art is the pertinent art as it can been seen in the Watanabe par 0064 discloses  the URL, which is the link destination incorporated into the web page, is the one-time .sup.-URL rewritten by the URL conversion unit 22 and the URL which is dynamically generated, i.e. time based transformation of the link….. by, for example, a script is the general URL. The claim limitations are similar as the disclosed in the prior art. 

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

   Prior art Handa does  discloses par 0084, discloses 0084, The portable device 103 requests a one-time URL issue API by HTTP GET (SEQ 401). At this time, by including a cookie in the header of the HTTP GET request, session information is transmitted. It can been seen as the one-time URL is a session based URL not the time based changed URL.  However, Watanabe par 0064 discloses  the URL, which is the link destination incorporated into the web page, is the one-time .sup.-URL rewritten by the URL conversion unit 22 and the URL which is dynamically generated, i.e. time based transformation of the link….. by, for example, a script is the general URL. The claim limitations are similar as the disclosed in the prior art. 
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of accessing the content number of times based on the one-time URL of Handa , based on the teaching of  dynamically generated one-time URL of Watanabe, because doing so would be change URL based on the session(par 0019).

   	Applicant argued on the page 9 of the remark that Watanabe fails to overcome these deficiencies in Handa.

 	Examiner respectfully disagrees. Watanabe par 0064 discloses  the URL, which is the link destination incorporated into the web page, is the one-time .sup.-URL rewritten by the URL conversion unit 22 and the URL which is dynamically generated, i.e. time based transformation of the link….. by, for example, a script is the general URL. The changeable or dynamically generated the URL of the Watanabe can be added to the one-time URL of Handa overcome the Handa’s one-time URL, wherein the Watanabe’s URL will provide dynamically changeable URL and will not be expired the URL for requesting for authentication. 




 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al US 2014/0006562 in view of Watanabe et al US 2013/0262696.

 	As per claim 1, Handa discloses a method comprising:
 	receiving a request to access content, wherein the request comprises a version of a link, to the content( par 0100 TV set 104 access the web server 105 using a one-time URL, i.e. transformed version of link, wherein the web server is receiving for content using the one-time URL ), generated based on an application of a time-based of the link from a baseline time (par 0103, the web server 105 links the generated cookie,i.e. at time-based transformation of link , par 0063, the cookie link is the one-time URL that is also the one-time URL is an URL with an expiration date or certain period of time elapse); 
determining: that the version of the link is valid ( par 0063, one time URL to access an URL requesting authentication, par 0105, determined the invalidated one-time URL is accessed), and 
a segment of the content associated with the number of time( par 0063 The Web server 105 discards the issued one-time URL in a case where a certain period of time elapses or the number of accesses is one (or predetermined number. i.e.  number of time)).
causing, based on the determining, sending of the segment ([0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606)).
 	Handa fails to disclose a transformed version of link from a number of time periods that have elapsed from a baseline time, a segment of the content associated with the number of time periods (bold emphasis added).
 	 However, Watanabe discloses a transformed version of link from a number of time periods that have elapsed from a baseline time ( par 0007  a so-called one-time URL, which permits only temporary access, has been known. In the one-time URL system, the period for which access can be performed using the one-time URL or the number of times access can be performed using the one-time URL is set to the reverse proxy server. Therefore, when the period, i.e. a baseline time, has elapsed, i.e. time periods, or the number of accesses is greater than the set value, access is not available. And [0052] The accessible period set to the one-time URL is, for example, 20 minutes from the generation of the one-time URL. After the accessible period has elapsed, access with the one-time URL is not available. The length of the accessible period may be arbitrarily set.  And  par 0106 even in the case where the composite URL using the same one-time URL is repeatedly transmitted, it is possible to reduce the possibility that the current date, i.e. baseline time, and time will be outside the accessible period and access will be prohibited.) , a segment of the content associated with the number of time periods (bold emphasis added) (fig.2, par 0050   an accessible period is set to the one-time URL in order to limit the period for which access is available and par 0058  [0058] The access authentication unit 26 performs access authentication using the one-time URL. The access authentication unit 26 permits the transfer unit 27 to transfer the general URL to the web server 15, that is, an access to the web server 15 only in the case where the accessible period has not elapsed, with reference to the accessible period in the database 23 corresponding to the encrypted path identifier in the one-time URL).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of accessing the content number of times based on the one-time URL of Handa , based on the teaching of  dynamically generated one-time URL of Watanabe, because doing so would be change URL based on the session(par 0019).


 	As per claim 8, Handa discloses a method comprising: 
 	receiving a link associated with access to content ( par 0100 TV set 104 access the web server 105 using a one-time URL, i.e. transformed version of link, wherein the web server is  receiving  for content using the one-time URL); 
 	transmitting a request to access the content (par 0100 TV set 104 access the web server 105 using a one-time URL, i.e. transformed version of link, wherein the web server received for content using the one-time URL ), wherein the request comprises a version of the link generated based on an application of a time-based of the link from a baseline time (par 0103, the web server 105 links the generated cookie,i.e. at time-based transformation of link , par 0063, the cookie link is the one-time URL that is also the one-time URL is an URL with an expiration date or certain period of time elapse ); and 
 	receiving, based on validity of the version of the link (par 0063, one time URL to access an URL requesting authentication, par 0105, determined the invalidated one-time URL is accessed), a segment of the content, wherein the validity of the version of the link is based on the baseline time and a number of time that have elapsed from the baseline time (([0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ), and wherein the segment is associated with the number of time (par 0063 The Web server 105 discards the issued one-time URL in a case where a certain period of time elapses or the number of accesses is one (or predetermined number. i.e.  number of time)).
 	Handa fails to disclose a transformed  link from a number of time periods that have elapsed from a baseline time, a segment of the content associated with the number of time periods (bold emphasis added).
 However, Watanabe discloses a transformed link from a number of time periods that have elapsed from a baseline time ( par 0007  a so-called one-time URL, which permits only temporary access, has been known. In the one-time URL system, the period for which access can be performed using the one-time URL or the number of times access can be performed using the one-time URL is set to the reverse proxy server. Therefore, when the period, i.e. a baseline time, has elapsed, i.e. time periods, or the number of accesses is greater than the set value, access is not available. And [0052] The accessible period set to the one-time URL is, for example, 20 minutes from the generation of the one-time URL. After the accessible period has elapsed, access with the one-time URL is not available. The length of the accessible period may be arbitrarily set. ) , a segment of the content associated with the number of time periods (bold emphasis added) (fig.2, par 0050   an accessible period is set to the one-time URL in order to limit the period for which access is available and par 0058  [0058] The access authentication unit 26 performs access authentication using the one-time URL. The access authentication unit 26 permits the transfer unit 27 to transfer the general URL to the web server 15, that is, an access to the web server 15 only in the case where the accessible period has not elapsed, with reference to the accessible period in the database 23 corresponding to the encrypted path identifier in the one-time URL).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of accessing the content number of times based on the one-time URL of Handa , based on the teaching of  dynamically generated one-time URL of Watanabe, because doing so would be change URL based on the session(par 0019).

  	As per claim 14. Handa discloses A device comprising: one or more processors (par 0044, web server 105 with processor); and memory (par 0044, web server 105 with memory) storing instructions that, when executed by the one or more processors, cause the device to: 
 	 receiving a request to access content, wherein the request comprises a version of a link, to the content( par 0100 TV set 104 access the web server 105 using a one-time URL, i.e. transformed version of link, wherein the web server received for content using the one-time URL ), generated based on an application of a time-based of the link from a baseline time (par 0103, the web server 105 links the generated cookie,i.e. at time-based of link , par 0063, the cookie link is the one-time URL that is also the one-time URL is an URL with an expiration date or certain period of time elapse); 
determining: that the version of the link is valid ( par 0063, one time URL to access an URL requesting authentication, par 0105, determined the invalidated one-time URL is accessed), and 
a segment of the content associated with the number of time( par 0063 The Web server 105 discards the issued one-time URL in a case where a certain period of time elapses or the number of accesses is one (or predetermined number. i.e.  number of time)).
causing, based on the determining, sending of the segment ([0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606)).
Handa fails to disclose a transformed version of the link from a number of time periods that have elapsed from a baseline time, a segment of the content associated with the number of time periods (bold emphasis added).
 However, Watanabe discloses a transformed version of the  link from a number of time periods that have elapsed from a baseline time ( par 0007  a so-called one-time URL, which permits only temporary access, has been known. In the one-time URL system, the period for which access can be performed using the one-time URL or the number of times access can be performed using the one-time URL is set to the reverse proxy server. Therefore, when the period, i.e. a baseline time, has elapsed, i.e. time periods, or the number of accesses is greater than the set value, access is not available. And [0052] The accessible period set to the one-time URL is, for example, 20 minutes from the generation of the one-time URL. After the accessible period has elapsed, access with the one-time URL is not available. The length of the accessible period may be arbitrarily set. ) , a segment of the content associated with the number of time periods (bold emphasis added) (fig.2, par 0050   an accessible period is set to the one-time URL in order to limit the period for which access is available and par 0058  [0058] The access authentication unit 26 performs access authentication using the one-time URL. The access authentication unit 26 permits the transfer unit 27 to transfer the general URL to the web server 15, that is, an access to the web server 15 only in the case where the accessible period has not elapsed, with reference to the accessible period in the database 23 corresponding to the encrypted path identifier in the one-time URL).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of accessing the content number of times based on the one-time URL of Handa , based on the teaching of  dynamically generated one-time URL of Watanabe, because doing so would be change URL based on the session(par 0019).

 	As per claim 21,  Handa discloses A device comprising: 
 	one or more processors; and memory  (par 0044, web server 105 with memory)storing instructions that, when executed by the one or more processors, cause the device to: 
 	receive a link associated with access to content ( par 0100 TV set 104 access the web server 105 using a one-time URL, i.e. transformed version of link, wherein the web server is  receiving  for content using the one-time URL); 
 	transmit a request to access the content (par 0100 TV set 104 access the web server 105 using a one-time URL, i.e. transformed version of link, wherein the web server received for content using the one-time URL ), wherein the request comprises a version of the link generated based on an application of a time-based of the link from a baseline time (par 0103, the web server 105 links the generated cookie,i.e. at time-based  of link , par 0063, the cookie link is the one-time URL that is also the one-time URL is an URL with an expiration date or certain period of time elapse ); and 
 	receive, the time -based on validity of the version of the link (par 0063, one time URL to access an URL requesting authentication, par 0105, determined the invalidated one-time URL is accessed), a segment of the content, wherein the validity of the version of the link is based on the baseline time and a number of time that have elapsed from the baseline time (([0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ), and wherein the segment is associated with the number of time (par 0063 The Web server 105 discards the issued one-time URL in a case where a certain period of time elapses or the number of accesses is one (or predetermined number. i.e.  number of time)).
 	Handa fails to disclose a transformed version of the link from a number of time periods that have elapsed from a baseline time, a segment of the content associated with the number of time periods (bold emphasis added).
 	 However, Watanabe discloses a transformed version of the link from a number of time periods that have elapsed from a baseline time ( par 0007  a so-called one-time URL, which permits only temporary access, has been known. In the one-time URL system, the period for which access can be performed using the one-time URL or the number of times access can be performed using the one-time URL is set to the reverse proxy server. Therefore, when the period, i.e. a baseline time, has elapsed, i.e. time periods, or the number of accesses is greater than the set value, access is not available. And [0052] The accessible period set to the one-time URL is, for example, 20 minutes from the generation of the one-time URL. After the accessible period has elapsed, access with the one-time URL is not available. The length of the accessible period may be arbitrarily set. ) , a segment of the content associated with the number of time periods (bold emphasis added) (fig.2, par 0050   an accessible period is set to the one-time URL in order to limit the period for which access is available and par 0058  [0058] The access authentication unit 26 performs access authentication using the one-time URL. The access authentication unit 26 permits the transfer unit 27 to transfer the general URL to the web server 15, that is, an access to the web server 15 only in the case where the accessible period has not elapsed, with reference to the accessible period in the database 23 corresponding to the encrypted path identifier in the one-time URL).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of accessing the content number of times based on the one-time URL of Handa, based on the teaching of  dynamically generated one-time URL of Watanabe, because doing so would be change URL based on the session(par 0019).

 	As per claim 2, Handa in view of Watanabe discloses the method of claim 1, further comprising: Watanabe discloses  transmitting the link ( par 0016  The determining unit may transmit the access request including the URL output from the web browser to an external network) and information usable to apply the time-based transformation of the link from the baseline time ([0053] The URL conversion unit 22 converts the general URL of the initial page transmitted after the login authentication into a one-time URL).
 	As per claim 3, Handa in view of Watanabe discloses The method of claim 2,Watanabe discloses  wherein the information comprises the baseline time ( par 0106 even in the case where the composite URL using the same one-time URL is repeatedly transmitted, it is possible to reduce the possibility that the current date, i.e. baseline time, and time will be outside the accessible period and access will be prohibited.).
 	As per claim 4. Handa in view of Watanabe discloses The method of claim 1, Watanabe discloses wherein the number of time periods that have elapsed from the baseline time is based on: a time that the request to access the content was received, or a time that the transformed version of the link was generated ( par 0106 the extension time of the accessible period or the number of extensions may be limited or the accessible period may be extended only in the case where the remainder of the accessible period is less than a predetermined period of time, in order to prevent the accessible period from being extremely long).
 	As per claim 5. Handa in view of Watanabe discloses The method of claim 1,Handa discloses  wherein the causing sending comprises causing a content server to send the segment (0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ).
 	As per claim 6, Handa in view of Watanabe discloses The method of claim 1, Handa discloses wherein the content is associated with a front-end server that receives the request, and wherein the causing sending comprises causing a content server to send the segment (0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ).
 	As per claim 7, Handa in view of Watanabe discloses The method of claim 1, Watanabe discloses wherein the determining is further based on the number of time periods being less than a threshold amount of time ( par 0090  accessible period in the database 23 which corresponds to the encrypted path identifier "id71448638" in the one-time URL "https://proxy.aaa.jp/id71448638" is referred. In the case where the current date and time are within the accessible period, access is permitted. On the other hand, in the case where the current date and time are outside the accessible period, access is prohibited  and par 0106  The access authentication unit 26 extends the accessible period registered in the database 23 by a predetermined time t when access is permitted.  and  par 0107 where the number of times access is permitted is equal to or greater than "1", access is permitted. In the other cases, access is prohibited. In the case where access is permitted, the number of times access is permitted in the database 23 is updated to a value obtained by reducing the number of times by 1.).

 	As per claim 9, Handa in view of Watanabe discloses The method of claim 8, further comprising:  Watanabe discloses receiving information usable to apply the time-based transformation of the link from the baseline time, wherein the information comprises the baseline time( par 0106 even in the case where the composite URL using the same one-time URL is repeatedly transmitted, it is possible to reduce the possibility that the current date, i.e. baseline time, and time will be outside the accessible period and access will be prohibited.).
 	As per claim 10. Handa in view of Watanabe discloses The method of claim 8, wherein the number of time periods that have elapsed from the baseline time is based on: a time that the request to access the content was transmitted, or a time that the transformed version of the link was generated( par 0106 the extension time of the accessible period or the number of extensions may be limited or the accessible period may be extended only in the case where the remainder of the accessible period is less than a predetermined period of time, in order to prevent the accessible period from being extremely long).
 	As per claim 11. Handa in view of Watanabe discloses The method of claim 8, Handa discloses wherein the receiving the segment comprises receiving the segment from a content server(0106, The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ).
 	As per claim 12. Handa in view of Watanabe discloses The method of claim 8, Handa discloses wherein the content is associated with a front-end server that receives the request, and wherein the receiving the segment comprises receiving the segment from a content server(0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ).
 	As per claim 13. Handa in view of Watanabe discloses The method of claim 8, Watanabe disclose wherein the validity of the transformed version of the link is further based on the number of time periods being less than a threshold amount of time( par 0090  accessible period in the database 23 which corresponds to the encrypted path identifier "id71448638" in the one-time URL "https://proxy.aaa.jp/id71448638" is referred. In the case where the current date and time are within the accessible period, access is permitted. On the other hand, in the case where the current date and time are outside the accessible period, access is prohibited  and par 0106  The access authentication unit 26 extends the accessible period registered in the database 23 by a predetermined time t when access is permitted.  and  par 0107 where the number of times access is permitted is equal to or greater than "1", access is permitted. In the other cases, access is prohibited. In the case where access is permitted, the number of times access is permitted in the database 23 is updated to a value obtained by reducing the number of times by 1.).

 	As per claim 15. Handa in view of Watanabe discloses The device of claim 14, Watanabe discloses wherein the instructions, when executed by the one or more processors, further cause the device to: transmit the link ( par 0016  The determining unit may transmit the access request including the URL output from the web browser to an external network  )and information usable to apply the time-based transformation of the link from the baseline time (([0053] The URL conversion unit 22 converts the general URL of the initial page transmitted after the login authentication into a one-time URL).

 	As per claim 16. Handa in view of Watanabe discloses The device of claim 15, Watanabe discloses wherein the information comprises the baseline time (par 0106 even in the case where the composite URL using the same one-time URL is repeatedly transmitted, it is possible to reduce the possibility that the current date, i.e. baseline time, and time will be outside the accessible period and access will be prohibited ).
 	As per claim 17. Handa in view of Watanabe discloses The device of claim 14, Watanabe discloses wherein the number of time periods that have elapsed from the baseline time is based on: a time that the request to access the content was received, or a time that the transformed version of the link was generated( par 0106 the extension time of the accessible period or the number of extensions may be limited or the accessible period may be extended only in the case where the remainder of the accessible period is less than a predetermined period of time, in order to prevent the accessible period from being extremely long).

 	As per claim 18, Handa in view of Watanabe discloses the device of claim 14, Handa discloses wherein the instructions that, when executed, cause the device to cause sending of the segment, cause the device to cause a content server to send the segment (0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606).
 	As per clam  19. Handa in view of Watanabe discloses The device of claim 14, Handa discloses wherein the content is associated with a front-end server that receives the request, and wherein the instructions that, when executed, cause the device to cause sending of the segment, cause the device to cause a content server to send the segment(0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ).
 	As per claim 20, Handa in view of Watanabe discloses The device of claim 14, Watanabe discloses wherein the determining is further based on the number of time periods being less than a threshold amount of time( par 0090  accessible period in the database 23 which corresponds to the encrypted path identifier "id71448638" in the one-time URL "https://proxy.aaa.jp/id71448638" is referred. In the case where the current date and time are within the accessible period, access is permitted. On the other hand, in the case where the current date and time are outside the accessible period, access is prohibited  and par 0106  The access authentication unit 26 extends the accessible period registered in the database 23 by a predetermined time t when access is permitted.  and  par 0107 where the number of times access is permitted is equal to or greater than "1", access is permitted. In the other cases, access is prohibited. In the case where access is permitted, the number of times access is permitted in the database 23 is updated to a value obtained by reducing the number of times by 1.).
 	As per claim 22. Handa in view of Watanabe discloses The device of claim 21,Watanabe discloses  wherein the instructions, when executed by the one or more processors, further cause the device to: receive information usable to apply the time-based transformation of the link from the baseline time, wherein the information comprises the baseline time (( par 0016  The determining unit may transmit the access request including the URL output from the web browser to an external network)  and([0053] The URL conversion unit 22 converts the general URL of the initial page transmitted after the login authentication into a one-time URL).

 	As per claim 23. Handa in view of Watanabe discloses The device of claim 21, Watanabe disclose wherein the number of time periods that have elapsed from the baseline time is based on: a time that the request to access the content was transmitted, or a time that the transformed version of the link was generated (( par 0106 the extension time of the accessible period or the number of extensions may be limited or the accessible period may be extended only in the case where the remainder of the accessible period is less than a predetermined period of time, in order to prevent the accessible period from being extremely long).

   	As per claim 24. Handa in view of Watanabe discloses The device of claim 21, Handa discloses wherein the instructions that, when executed, cause the device to receive the segment, cause the device to receive the segment from a content server(0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ).
 	As per claim 25. Handa in view of Watanabe discloses The device of claim 21, Handa disclose wherein the content is associated with a front-end server that receives the request, and wherein the instructions that, when executed, cause the device to receive the segment, cause the device to receive the segment from a content server(0106] The TV set 104 stores the cookie received from the Web server 105 (SEQ 605). After that, by inserting the cookie in the header part of a request to the Web server 105 and transmitting the result, the TV set 104 can deal with the Web server 105 while maintaining a connection state of the login session. Subsequently, on the side of the TV set 104, the content received by the Web browser from the Web server 105 is displayed (SEQ 606) ).
 	As per claim 26. Handa in view of Watanabe discloses The device of claim 21, Watanabe discloses  wherein the validity of the transformed version of the link is further based on the number of time periods being less than a threshold amount of time( par 0090  accessible period in the database 23 which corresponds to the encrypted path identifier "id71448638" in the one-time URL "https://proxy.aaa.jp/id71448638" is referred. In the case where the current date and time are within the accessible period, access is permitted. On the other hand, in the case where the current date and time are outside the accessible period, access is prohibited  and par 0106  The access authentication unit 26 extends the accessible period registered in the database 23 by a predetermined time t when access is permitted.  and  par 0107 where the number of times access is permitted is equal to or greater than "1", access is permitted. In the other cases, access is prohibited. In the case where access is permitted, the number of times access is permitted in the database 23 is updated to a value obtained by reducing the number of times by 1.).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496